FILED
                             NOT FOR PUBLICATION                              MAY 16 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PETER HALLORAN,                                   No. 13-17274

               Plaintiff - Appellant,             D.C. No. 2:12-cv-02443-SRB-JFM

  v.
                                                  MEMORANDUM*
TODD THOMAS, Warden - Saguaro
Correctional Center; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                              Submitted May 12, 2014**


Before: LEAVY, CALLAHAN, and HURWITZ, Circuit Judges.

       Plaintiff Peter Halloran appeals pro se from the district court’s denial of his

request for preliminary injunctive relief. We have jurisdiction under 28 U.S.C. §

1292(a)(1), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief, and we conclude the district court did not abuse its discretion. Winter v.

Natural Res. Def. Council Inc., 555 U.S. 7, 24 (2008) (listing factors for district

court to consider); Sports Form, Inc. v. United Press Int’l, 686 F.2d 750, 752-53

(9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                                                                      2